Citation Nr: 0517324	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a malignant melanoma, 
claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  That decision denied service 
connection for a malignant melanoma, claimed as secondary to 
radiation exposure.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in March 2005.

The Board notes that in the veteran's VA Form-9, Appeal to 
the Board of Veterans' Appeals, he raised claims for 
entitlement to service connection for a right knee injury and 
urinary cancer, claimed as secondary to radiation exposure.  
Both claims are referred to the RO for appropriate 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's malignant melanoma was not present until 
many years after separation from service and was not caused 
by exposure to radiation in service.


CONCLUSION OF LAW

Malignant melanoma was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
January 2003, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and he testified before the undersigned Acting Veterans Law 
Judge at a hearing held at the RO in March 2005.  The Board 
notes that the veteran, in an October 2001 document, 
requested both a hearing before a Veterans Law Judge and a 
local hearing before a Detroit hearing officer.  A letter was 
sent to the veteran in May 2005 asking the veteran if he 
still wanted a local hearing.  The letter informed him that 
if the Board did not receive a response within 30 days it 
would be assumed that he no longer wanted a local hearing.  
The veteran did not respond to the May 2005 letter.  The 
Board notes that a request was made for the veteran's service 
medical records while the RO was developing a previous claim.  
A September 1982 response from the National Personnel Records 
Center (NPRC) indicated that there were no medical records 
available and that they were believed to have been destroyed 
by fire.  The Board does not know of any additional relevant 
evidence that is available but has not been obtained.  The 
veteran has not reported any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

The veteran had service on active duty from September 1957 to 
August 1959.  His service medical records are not available.

A November 1995 private hospital report stated that the 
veteran was evaluated for a pigmented lesion on the upper 
mid-back.  Due to the suspicion that the lesion was a 
melanoma, the veteran was referred for a biopsy.  The biopsy, 
performed in October 1995, confirmed that the lesion was a 
melanoma.  The veteran was hospitalized in November 1995 for 
a wide local excision of the melanoma site.

A February 2000 letter from the Department of the Army 
indicated that the United States Army Ionizing Radiation 
Dosimetry Branch reported that the veteran had an 
occupational exposure history from August 1958 to July 1959.  
Over that entire period, he was reported to have received a 
Total Effective Dose Equivalent of 11 millirem.

A July 2000 letter from the VA Chief Public Health and 
Environmental Hazards Officer noted that the veteran was 
exposed to a dose of ionizing radiation during military 
service of 11 millirem.  The opinion noted "the risk of 
malignant melanoma from exposure to ionizing radiation is not 
clear."  The opinion went on to indicate "national and 
international publications on radiation risk do not give 
explicit risk factors for radiation-induced malignant 
melanomas or state that the association is equivocal.  There 
reports are based on large epidemiological studies."  
Finally, the opinion states that it was "unlikely that the 
veteran's malignant melanoma can be attributed to exposure to 
ionizing radiation in service."

VA medical records from 1999 through 2002 refer to a history 
of malignant melanoma.  However, such records do not document 
any continued complaints, findings or treatment associated 
with such history.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in March 2005.  The 
veteran stated that he was diagnosed with a melanoma in 1995 
or 1996.  He reported that, during service, he assembled 
atomic warheads, which resulted in his exposure to radiation.  
He testified that it was this radiation exposure that caused 
his malignant melanoma.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for a 
malignant tumor, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c (West 2002); 38 C.F.R. § 3.309(d).

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic disease, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  Where the issue involves such a question of 
medical causation, competent evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

As noted above, the veteran's service medical records are not 
available.  However, that is immaterial as the veteran does 
not claim to have been treated for a malignant melanoma 
during service.  The veteran's contention is that his 
malignant melanoma began later as the result of exposure to 
radiation during service.

Private medical records indicate that the veteran had a 
malignant melanoma surgically excised from his upper mid-back 
in November 1995.  Subsequent VA treatment records do not 
reflect complaints, findings or treatment associated with a 
recurrence of a malignant melanoma.  The Board notes that the 
initial diagnosis of his malignant melanoma was in 1995, over 
thirty years after service.  Accordingly, service connection 
is not warranted on a presumptive basis.

A February 2000 letter from the Department of the Army 
reported that the veteran had been exposed to a Total 
Effective Dose Equivalent of 11 millirem.  A July 2000 from 
the VA Chief Public Health and Environmental Hazards Officer 
noted that the veteran was exposed to a dose of ionizing 
radiation during military service of 11 millirem.  The 
opinion also noted "the risk of malignant melanoma from 
exposure to ionizing radiation is not clear."  The opinion 
went on to indicate that "national and international 
publications on radiation risk do not give explicit risk 
factors for radiation-induced malignant melanomas or state 
that the association is equivocal.  There reports are based 
on large epidemiological studies."  Finally, the opinion 
concluded that it was "unlikely that the veteran's malignant 
melanoma can be attributed to exposure to ionizing radiation 
in service."  The essence of the opinion is that, taking 
into consideration the veteran's estimated dose of radiation 
and the scientific data, it is unlikely that the veteran's 
skin cancer was due to his radiation exposure.  Because this 
opinion weighs against the veteran's claim, the Board finds 
that service connection cannot be granted for the malignant 
melanoma under 38 C.F.R. § 3.311.

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure, the Board notes that there are no medical 
opinions of record to the effect that the veteran's malignant 
melanoma is attributable to his radiation exposure during 
service.  The Board notes that the veteran's own opinion that 
his malignant melanoma is related to radiation exposure 
during service is not enough to support his claim.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of his current diagnosis 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, the preponderance of the evidence shows that the 
veteran's malignant melanoma was not present until many years 
after separation from service and was not caused by exposure 
to ionizing radiation in service.  Accordingly, the Board 
concludes that the malignant melanoma was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.


ORDER

Entitlement to service connection for a malignant melanoma, 
claimed as secondary to radiation exposure, is denied.



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


